Exhibit 10.1

NINTH AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS NINTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (the
“Amendment”) is dated August 11, 2016 and made effective as of July 31, 2016 and
is by and among MEDALLION FINANCIAL CORP., a Delaware corporation having an
address of 437 Madison Avenue, New York, New York 10022 (the “Borrower”),
MEDALLION FUNDING LLC, a New York limited liability company, with its chief
executive office located at 437 Madison Avenue, New York, New York 10022 (the
“Guarantor”), MEDALLION FINE ART, INC., a Delaware corporation, with its chief
executive office located at 437 Madison Avenue, New York, New York 10022 (the
“New Guarantor”), and STERLING NATIONAL BANK, a national banking association
having an address of 500 Seventh Avenue, New York, New York 10018 (the “Bank”).

RECITALS

A. The Borrower, the Guarantor and the Bank entered into an Amended and Restated
Loan and Security Agreement dated March 28, 2011 (the “Original Loan
Agreement”), pursuant to which the Bank has agreed to extend certain credit and
make certain loans to the Borrower.

B. The Borrower, the Guarantor and the Bank have amended the Original Loan
Agreement pursuant to a First Amendment to Amended and Restated Loan and
Security Agreement dated September 1, 2011 (the “First Amendment”).

C. The Borrower, the Guarantor, and the Bank have further amended the Original
Loan Agreement pursuant to a Second Amendment to Amended and Restated Loan
Agreement dated January 8, 2013 (the “Second Amendment”).

D. The Borrower, the Guarantor, and the Bank have further amended the Original
Loan Agreement pursuant to a Third Amendment to Amended and Restated Loan
Agreement dated October 23, 2013 (the “Third Amendment”).

E. The Borrower, the Guarantor, and the Bank have further amended the Original
Loan Agreement pursuant to a Fourth Amendment to Amended and Restated Loan
Agreement dated August 11, 2014 (the “Fourth Amendment”).

F. The Borrower, the Guarantor, and the Bank have further amended the Original
Loan Agreement pursuant to a Fifth Amendment to Amended and Restated Loan
Agreement dated July 5, 2015 (the “Fifth Amendment”).

G. The Borrower, the Guarantor, and the Bank have further amended the Original
Loan Agreement pursuant to a Sixth Amendment to Amended and Restated Loan
Agreement dated June 29, 2016 (the “Sixth Amendment”).

H. The Borrower, the Guarantor, and the Bank have further amended the Original
Loan Agreement pursuant to a Seventh Amendment to Amended and Restated Loan
Agreement dated July 15, 2016 (the “Seventh Amendment”).



--------------------------------------------------------------------------------

I. The Borrower, the Guarantor, and the Bank have further amended the Original
Loan Agreement pursuant to an Eighth Amendment to Amended and Restated Loan
Agreement dated July 29, 2016 (the “Eighth Amendment”) (the Original Loan
Agreement, as amended by the First Amendment, the Second Amendment, the Third
Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth Amendment, the
Seventh Amendment and the Eighth Amendment, is collectively referred to herein
as the “Loan Agreement”).

J. The Borrower has requested, and the Bank has agreed, to amend the Loan
Agreement, all as more fully described herein.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

AGREEMENT

1. Defined Terms. Except as otherwise indicated herein, all words and terms
defined in the Loan Agreement shall have the same meanings when used herein.

2. Extension of Facility A Maturity Date. The Facility A Maturity Date is hereby
extended to June 30, 2018. Accordingly, Section 11 of Annex 2 to the Loan
Agreement is hereby amended and restated in its entirety as follows:

 

  “11. Maturity Date

Facility A Maturity Date: June 30, 2018.”

3. Decrease of Facility A Maximum Facility Amount. The Facility A Maximum
Facility Amount is hereby decreased to $19,250,000. Accordingly, Section 12 of
Annex 2 to the Loan Agreement is hereby amended and restated in its entirety as
follows:

 

  “12. Maximum Facility Amount

Facility A Maximum Facility Amount: $19,250,000”

4. Non-Revolver. The Borrower acknowledges that (i) the revolving nature of the
Facility A Revolving Loan has been terminated, (ii) the Borrower has no right to
request or borrow, and the Bank has no obligation to fund, advance or issue, any
amounts under the Loan Agreement (including without limitation any Letters of
Credit), and (iii) upon repayment of all or any amounts under the Loan
Agreement, the Borrower no longer has the right to reborrow any or all of such
amounts under the Loan Agreement.

5. Monthly Principal Payments. In addition to the payments of interest and other
amounts payable under the Loan Agreement, the Borrower shall pay to the Bank, on
the fifteenth (15th) day of each and every calendar month commencing on
August 15, 2016, an amount equal to the aggregate amount of all principal
payments received by the Borrower from Underlying Borrowers pursuant to
Underlying Loans during the preceding calendar month (collectively, “Underlying
Principal Payments”); provided, however, that in no event shall the aggregate

 

2



--------------------------------------------------------------------------------

amount of all such principal payments from the Borrower to the Bank during any
consecutive 3-month period be less than $150,000 (it being understood and agreed
that if the Underlying Principal Payments received by the Borrower are
insufficient to satisfy such $150,000 minimum payment requirement during any
consecutive 3-month period, the Borrower shall be obligated to utilize its own
funds to cover any such shortfall in order to make such minimum $150,000 payment
to the Bank).

6. Elimination of Current Compensating Balance Requirement. The current
compensating balance requirement of $1,000,000 is hereby eliminated.
Accordingly, Section 6 of Annex 2 to the Loan Agreement is hereby amended and
restated in its entirety as follows:

 

  “6. Operating and Deposit Accounts (Section 4.8)

Borrower shall at all times maintain with the Bank one or more deposit
accounts.”

7. Elimination of Fees. The Unused Line Fee and the Minimum Borrowing Fee are
hereby eliminated. Accordingly, Section 16 of Annex 2 to the Loan Agreement is
hereby amended by deleting clause (b) (Unused Line Fee) and clause (e) (Minimum
Borrowing Fee) in their entirety.

8. New Defined Term. The following new defined term is hereby added in
alphabetical order to the definitions set forth in Annex 1 to the Loan
Agreement:

“Newark Taxicab Medallion Loans” shall mean Taxicab Medallion Loans made by the
Borrower or the Guarantor to an Underlying Borrower for the purpose of funding
the purchase by such Underlying Borrower of a Newark taxicab medallion or other
license issued by a Newark taxi commission which grants the right to operate a
taxicab in Newark, New Jersey.

9. Amendment to Eligibility Requirements for Underlying Loans.

(a) Clause (b) of the definition of the term “Eligible Facility A Underlying
Loan” set forth in Annex 1 to the Loan Agreement is hereby amended and restated
to read in its entirety as follows:

 

  “(b) (i) if such Underlying Loan is an Asset-Based Loan, the aggregate
principal amount outstanding at any time thereunder does not exceed the lesser
of (A) the maximum available amount under the Underlying Loan Documents relating
thereto or (B) the borrowing base formula applicable thereto; and

(ii) if such Underlying Loan is any other type of loan (including without
limitation a New York City Taxicab Medallion Loan, a Chicago Taxicab Medallion
Loan or a Newark Taxicab Medallion Loan), (A) such Underlying Loan shall be no
more than a 3-year loan with no more than a 25-year amortization (provided,
however,

 

3



--------------------------------------------------------------------------------

that one or more Underlying Loans may have amortization periods of up to 40
years so long as not more than 20% of all Underlying Loans (based upon the
outstanding principal amounts thereof) outstanding at any time have amortization
periods in excess of 25 years), (B) such Underlying Loan shall provide for
monthly principal and interest payments (provided, however, that one or more
Underlying Loans may have interest-only periods of up to 6 months so long as not
more than 20% of all Underlying Loans (based upon the outstanding principal
amounts thereof) outstanding at any time are interest-only), (C) such Underlying
Loan shall not be in payment default for more than 120 days, and (D) such
Underlying Loan shall not otherwise be in default beyond applicable grace and
cure periods (provided, however, that notwithstanding that the Borrower has
declared a default under one or more Underlying Loans from time to time, each
such Underlying Loan may (subject to the Bank’s written consent on a
case-by-case basis, which consent shall not be unreasonably withheld or delayed)
nonetheless be deemed to be an Eligible Facility A Underlying Loan by the Bank
hereunder (each, a “Deemed Eligible Underlying Loan”).”

(b) The definition of the term “Eligible Facility A Underlying Loan” set forth
in Annex 1 to the Loan Agreement is hereby further amended by adding the
following provision after item (k) therein:

“Notwithstanding the foregoing, the Bank shall have the right, at any time and
from time to time in its sole and absolute discretion, to deem any Underlying
Loan to be an Eligible Facility A Underlying Loan, even if such Underlying Loan
fails to meet all of the foregoing requirements.”

10. Amendment to Borrowing Base. The Facility A Borrowing Base is hereby amended
to provide for a 70% advance rate on Deemed Eligible Underlying Loans.
Accordingly, the definition of “Facility A Borrowing Base” set forth in
Section 8 of Annex 2 to the Loan Agreement is hereby amended and restated in its
entirety as follows:

“Facility A Borrowing Base” shall mean an amount not to exceed the following as
shown on the Bank’s records at any time and as reported by the Borrower prior to
each request for a Facility A Revolving Loan and each request for a Letter of
Credit and in a Facility A Borrowing Base Certificate as required by this
Agreement:

 

  (i) One hundred (100%) percent of the portion of the aggregate outstanding
principal amount of all Eligible Facility A Underlying Loans (other than Deemed
Eligible Underlying Loans) listed in the applicable Facility A Borrowing Base
Certificate that is owned and held by the Borrower or the Guarantor, PLUS

 

4



--------------------------------------------------------------------------------

  (ii) Seventy (70%) percent of the portion of the aggregate outstanding
principal amount of all Deemed Eligible Underlying Loans listed in the
applicable Facility A Borrowing Base Certificate that is owned and held by the
Borrower or the Guarantor, MINUS

 

  (iii) An amount equal to 100% of the LC Obligations at such time, MINUS

 

  (iv) such reserves as the Bank elects, in its reasonable discretion, to
establish from time to time.”

11. Additional Guarantor. Concurrently herewith, and in consideration for the
amendments and other accommodations agreed to by the Bank pursuant to this
Amendment, the Borrower is causing the New Guarantor (which is an affiliate of
the Borrower), and the New Guarantor hereby agrees, to execute and deliver to
the Bank a Guaranty of the Borrower’s Obligations to the Bank. Accordingly,
Section 10 of Annex 2 to the Loan Agreement is hereby amended and restated in
its entirety as follows:

 

  “10. Guarantor(s)

Medallion Funding LLC, a New York limited liability company

Medallion Fine Art, Inc., a Delaware corporation”

12. Additional Collateral.

(a) Concurrently herewith, and in consideration for the amendments and other
accommodations agreed to by the Bank pursuant to this Amendment, the Borrower is
causing the New Guarantor, and the New Guarantor hereby agrees, to execute and
deliver to the Bank a security agreement, pursuant to which the New Guarantor
grants to the Bank, as security for the New Guarantor’s obligations under its
Guaranty and the Borrower’s Obligations under the Loan Documents, a second
priority lien on and security interest in certain pieces of artwork owned by the
New Guarantor (which lien and security interest shall be subject and subordinate
to a first lien on and security interest in such artwork held by Rosenthal &
Rosenthal (“Rosenthal”)), all as more fully described in such security agreement
(collectively, the “Artwork Collateral”). The Artwork Collateral consists of
(i) an original oil on canvas painting dated 1977 by Joan Mitchell entitled No
Room at the End (in two parts) (“Artwork Collateral 1”), and (ii) an original
oil on canvas painting dated 1959 by Kazuo Shiraga entitled Waikyakuko (“Artwork
Collateral 2”).

(b) Promptly after the date hereof, the New Guarantor shall use commercially
reasonable efforts to sell the Artwork Collateral through a reputable fine art
dealer to one or more unrelated third party purchaser(s) for fair market value.
The New Guarantor shall keep the Bank reasonably apprised of the status and
progress of the New Guarantor’s efforts to sell the

 

5



--------------------------------------------------------------------------------

Artwork Collateral, and shall provide the Bank with reasonable prior written
notice of the anticipated consummation of any such sale. All proceeds received
from the sale of the Artwork Collateral shall be applied and distributed in
accordance with the intercreditor agreement dated on or about the date hereof by
and among the Bank, Rosenthal, the Borrower and the New Guarantor.

(c)      (i) The Borrower, the Guarantor and the New Guarantor specifically
acknowledge and agree that it is the Bank’s expectation, and the Borrower’s
intention, for the Bank to receive net proceeds of at least $3,000,000 in the
aggregate from the sale of the Artwork Collateral, consisting of at least
$2,000,000 from Artwork Collateral 1 and at least $1,000,000 from Artwork
Collateral 2 (each, the “Minimum Required Paydown Amount”).

(ii) To the extent that, for any reason, the net proceeds actually received by
the Bank from the sale of either item of the Artwork Collateral are less than
the Minimum Required Paydown Amount for that item of Artwork Collateral, the
Borrower, the Guarantor and/or the New Guarantor shall pay to the Bank, from
their own funds and concurrently with the sale of that item of Artwork
Collateral, an amount equal to the difference between the Minimum Required
Paydown Amount for that item of Artwork Collateral and the actual amount
received by the Bank from the sale of that item of Artwork Collateral. The Bank
shall have no obligation to release its lien on or security interest in either
item of Artwork Collateral unless and until the Bank has received the Minimum
Required Paydown Amount for that item of Artwork Collateral in immediately
available funds.

13. Joinder to Loan Agreement. The New Guarantor hereby (i) acknowledges that it
is a “Guarantor” under and for purposes of the Loan Agreement, (ii) joins in the
Loan Agreement as a party thereto and (iii) agrees to be bound by and to comply
with all of the terms and provisions of the Loan Agreement that relate or apply
to a Guarantor thereunder.

14. Amendments to Other Loan Documents. Each of the other Loan Documents is
hereby amended to the extent necessary to reflect the amendment(s) to the terms
of the Loan Agreement effected by this Amendment. The Borrower shall take or
cause to be taken such actions, and shall execute, deliver, file and/or record
or cause to be executed, delivered, filed and/or recorded such documents and
other instruments, as the Bank shall deem to be necessary or advisable in order
to confirm, implement or perfect the amendments to the other Loan Documents
effected by this Paragraph.

15. No Defenses. The Borrower acknowledges that, as of the date of this
Amendment, the aggregate outstanding principal balance under the Facility A
Revolving Loan is $19,250,000. The Borrower acknowledges and agrees that, as of
the date hereof, it has no offsets, counterclaims or defenses of any nature
whatsoever to its Obligations to the Bank under the Loan Agreement or any of the
other Loan Documents, and hereby expressly waives and releases any and all
claims against the Bank which exist on the date hereof with respect thereto.

16. Reaffirmation of Guaranty. In order to induce the Bank to enter into this
Amendment and to amend the Loan Agreement as provided herein, the Guarantor
hereby (a) ratifies and reaffirms the Guarantor’s obligations, and the Bank’s
rights, under the Guaranty, all of the terms and conditions of which remain in
full force and effect, (b) consents to the execution

 

6



--------------------------------------------------------------------------------

and delivery by the Borrower of this Amendment and the consummation of the
transactions contemplated thereby, (c) acknowledges and agrees that the Guaranty
shall apply and/or continue to apply with full force and effect to, and shall
serve and/or continue to serve as security for, all Obligations of the Borrower
to the Bank, including without limitation all of the Obligations of the Borrower
under the Loan Agreement, as amended by this Amendment, (d) acknowledges and
agrees that, as of the date hereof, there are no counterclaims, offsets or
defenses to the Guarantor’s obligations under the Guaranty, and waives and
releases all claims against the Bank in connection therewith and (e) confirms
that the Guarantor has derived direct and immediate financial and other benefits
from the transactions contemplated by the Loan Agreement, and will continue to
derive direct and immediate financial and other benefits from the transactions
contemplated by the Loan Agreement, as amended by this Amendment.

17. Representations and Warranties. In order to induce the Bank to enter into
this Amendment and to amend the Loan Agreement as provided herein, each Entity
Loan Party hereby represents and warrants to the Bank that:

(a) All of the representations and warranties of each Entity Loan Party set
forth in the Loan Agreement are true, complete and correct in all material
respects on and as of the date hereof with the same force and effect as if made
on and as of the date hereof and as if set forth at length herein.

(b) After giving effect to this Amendment, no Event of Default presently exists
and is continuing on and as of the date hereof.

(c) Since the date of the Entity Loan Parties’ most recent financial statements
delivered to the Bank, each Entity Loan Party has not experienced a material
adverse effect in its business, operations or financial condition.

(d) Each Entity Loan Party has full power and authority to execute, deliver and
perform any action or step which may be necessary to carry out the terms of this
Amendment and the other documents contemplated to be executed and delivered in
connection with this Amendment (collectively, the “Other Documents”) and this
Amendment and the Other Documents have been duly executed and delivered by each
Entity Loan Party party thereto and are the legal, valid and binding obligation
of each Entity Loan Party party thereto enforceable in accordance with their
respective terms, subject to any applicable bankruptcy, insolvency, general
equity principles or other similar laws affecting the enforcement of creditors’
rights generally.

(e) The execution, delivery and performance of this Amendment and the Other
Documents will not (i) violate any provision of any existing law, statute, rule,
regulation or ordinance, (ii) conflict with, result in a breach of, or
constitute a default under (A) the certificate of incorporation or by-laws of
the Borrower, (B) the certificate of formation or operating agreement of the
Guarantor or the certificate of incorporation or by-laws of the New Guarantor,
(C) any order, judgment, award or decree of any court, governmental authority,
bureau or agency, or (D) any mortgage, indenture, lease, contract or other
material agreement or undertaking to which the Entity Loan Parties are a party
or by which the Entity Loan Parties or any of their properties or assets may be
bound, or (iii) result in the creation or imposition of any lien or other
encumbrance upon or with respect to any property or asset now owned or hereafter
acquired by the Entity Loan Parties, other than liens in favor of the Bank,
except, in the case of clauses (ii) and (iii) above, for any deviation from the
foregoing which would not reasonably be expected to have a Material Adverse
Effect.

 

7



--------------------------------------------------------------------------------

(f) No consent, license, permit, approval or authorization of, exemption by,
notice to, report to, or registration, filing or declaration with any person is
required in connection with the execution, delivery and performance by the
Entity Loan Parties of this Amendment and the Other Documents or the validity
thereof or the transactions contemplated thereby, other than (i) filing or
recordation of financing statements and like documents in connection with the
Liens granted in favor of the Bank, (ii) those consents, if they were not
obtained or made, which would not reasonably be expected to have a Material
Adverse Effect and (iii) filings which the Entity Loan Parties may be obligated
to make with the Securities and Exchange Commission.

18. Bank Costs. The Borrower shall reimburse the Bank on demand for all costs,
including reasonable legal fees and expenses and recording fees, incurred by the
Bank in connection with this Amendment and the Other Documents and the
transactions referenced herein and therein. If payment of such costs is not made
within ten (10) days of the Bank’s demand therefor, the Bank may, and the
Borrower irrevocably authorizes the Bank to, charge the Borrower’s account with
the Bank or make an advance under the Facility A Revolving Loan in order to
satisfy such obligation of the Borrower.

19. Counterparts. This Amendment may be signed in several counterparts, each of
which shall be an original and all of which shall constitute one and the same
instrument.

20. No Change. Except as expressly set forth herein, all of the terms and
provisions of the Loan Agreement shall continue in full force and effect.

21. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

[Signatures on following page]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Ninth Amendment to
Amended and Restated Loan and Security Agreement to be duly executed and
delivered by their proper and duly authorized officers as of the date set forth
on the first page hereof.

 

MEDALLION FINANCIAL CORP. By:  

/s/ Alvin Murstein

  Name:   Alvin Murstein   Title:   Chairman & Chief Executive Officer MEDALLION
FUNDING LLC By:  

/s/ Thomas J. Munson

  Name:   Thomas J. Munson   Title:   SVP MEDALLION FINE ART, INC. By:  

/s/ Larry D. Hall

  Name:   Larry D. Hall   Title:   Treasurer STERLING NATIONAL BANK By:  

/s/ Thomas M. Braunstein

  Name:   Thomas M. Braunstein   Title:   Senior Vice President,     Middle
Market Banking